ACKNOWLEDGMENTS
The present application is being examined under the pre-AIA  first to invent provisions. 

The Examiner acknowledges receipt of the amendment filed 5/17/22 wherein claims 1-10 and 16 were canceled and claims 11-13 and 17-19 were amended.  In addition, the Examiner acknowledges the acceptable terminal disclaimer filed over US Patent No. 10,894,097.
	Note(s):  Claims 11-15 and 17-19 are pending.

PRIORITY DATE
It is duly noted that Applicant is claiming priority back to 12/22/10 (see excerpt below).  Due to the amending of the claims to now be fully supported by the disclosure of Serial No. 12/975,425.  Thus, Applicant is entitled to the filing date of 12/22/10.

    PNG
    media_image1.png
    49
    416
    media_image1.png
    Greyscale

RESPONSE TO APPLICANT’S AMENDMENT/ARGUMENTS
The Applicant's arguments and/or amendment filed 5/17/22 to the rejection of claims 11-19 made by the Examiner under 35 USC 103, 112, and/or double patenting have been fully considered and deemed persuasive-in-part for the reasons set forth below.
New Matter Rejection
	The new matter rejection is WITHDRAWN because Applicant amended the claims to overcome the rejection.
Double Patenting Rejections
	I.	The double patenting rejection over US Patent No. 10,894,097 is WITHDRAWN because Applicant submitted an acceptable terminal disclaimer.

	II.	Note(s):  The double patenting rejection was modified to be consistent with the amended claims.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

A.	Claims 11-15 and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,487,080 in view of Syud et al (US Patent No. 10,894,097) and Engell et al (US 2016/0303262). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to compounds comprising an aminooxy linker (see patented claim 18), a radioisotope (see patented claims 15, 17, and 19), and a peptide (Affibody which encompassed Applicant’s SEQ ID Nos:  1 and 2).  
Engell et al (US 2016/0303262) which was previously made of record to that it is well known in the art that Affibody 1 which is selective for HER2 has the sequence: AEAKYAKEMRNAYWEIALLPNLTNQQKRAFIRKLYDDPSQSSELLSEAKKLNDSQAPKVDC and is identical to Applicant’s SEQ ID No: 2 (page 11, right column fifth compound in the table; page 11, paragraph [0178]).  While the document is not prior art against the instant invention, the reference discloses known teachings in the art.
	In addition, US Patent No. 10,894,097, like US Patent No. 8,487,080, is directed to a HER2 polypeptide that is linked to 18F through an aminoxy containing linker. Also, US Patent No. 8,487,080 discloses that the polypeptide is an Affibody which has the number of amino acid residues encompassed by patented claims 9-11.  Furthermore, as indicated by Engell et al, it is recognized in the art that Applicant’s SEQ ID No. 2 is known in the art as Affibody 1.  Hence, the skilled artisan would recognize that the patented invention is encompassed by that of US Patent No. 8,487,080.  Thus, the inventions disclose overlapping subject matter.
Thus, the skilled artisan would recognize that the inventions disclose overlapping subject matter.
	Note(s):  Syud et al discloses that it is known in the art to have isolated peptides comprising SEQ ID No. 1 and SEQ ID No. 2 that is conjugated vial an aminoxy group to 18F.
APPLICANT’S ASSERTIONS
	In summary, it is asserted that that US Patent No. 8,487,080 lacks specific teaching or suggestion to use SEQ ID Nos. 1 or 2.
EXAMINERS’ RESPONSE
	Applicant’s argument was considered, but deemed non-persuasive for the following reasons.  Engell et al (US 2016/0303262) which was previously made of record to that it is well known in the art that Affibody 1 which is selective for HER2 has the sequence: AEAKYAKEMRNAYWEIALLPNLTNQQKRAFIRKLYDDPSQSSELLSEAKKLNDSQAPKVDC and is identical to Applicant’s SEQ ID No: 2 (page 11, right column fifth compound in the table; page 11, paragraph [0178]).  While the document is not prior art against the instant invention, the reference discloses known teachings in the art.
	In addition, US Patent No. 10,894,097, like US Patent No. 8,487,080, is directed to a HER2 polypeptide that is linked to 18F through an aminoxy containing linker. Also, US Patent No. 8,487,080 discloses that the polypeptide is an Affibody which has the number of amino acid residues encompassed by pated claims 9-11.  Furthermore, as indicated by Engell et al, it is recognized in the art that Applicant’s SEQ ID No. 2 is known in the art as Affibody 1.  Hence, the skilled artisan would recognize that the patented invention is encompassed by that of US Patent No. 8,487,080.  Thus, the inventions disclose overlapping subject matter.

B.	Claims 11, 12, 14, 15, 17, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 16-18 of U.S. Patent No. 7,902,332 in view of Syud et al (US Patent No. 10,894,097) and Engell et al (US 2016/0303262). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to compounds comprising an aminooxy linker (see patented claims 1 and 17), a radioisotope (see patented claims 16 and 18), and a polypeptide.  The claims differ in that those of the instant invention are directed specifically to SEQ ID Nos: 1 and 2, Affibodies, whereas the patented invention is not limited to any particular group of polypeptides.  However, where the patented disclosure is reviewed for what ‘polypeptides’ are encompassed by the claims, it is disclosed that Affibodies which encompassed Applicant’s SEQ ID Nos:  1 and 2 are included.  
Engell et al (US 2016/0303262) which was previously made of record to that it is well known in the art that Affibody 1 which is selective for HER2 has the sequence: AEAKYAKEMRNAYWEIALLPNLTNQQKRAFIRKLYDDPSQSSELLSEAKKLNDSQAPKVDC and is identical to Applicant’s SEQ ID No: 2 (page 11, right column fifth compound in the table; page 11, paragraph [0178]).  While the document is not prior art against the instant invention, the reference discloses known teachings in the art.
	In addition, US Patent No. 10,894,097, like US Patent No. 7,902,332, is directed to a polypeptide that is linked to 18F through an aminoxy containing linker. Also, US Patent No. 7,902,332 discloses that the polypeptide encompasses Affibodies (see column 6, lines 4 and 8-9, which include anti-HER2 Affibody.  Also, US Patent No. 7,902,332 discloses that the number of amino acid residues encompassed by patented claims 6-8 overlap with that of the instant invention.  Furthermore, as indicated by Engell et al, it is recognized in the art that Applicant’s SEQ ID No. 2 is known in the art as Affibody 1.  Hence, the skilled artisan would recognize that the instant invention is encompassed by that of US Patent No. 7,902,332.  Thus, the inventions disclose overlapping subject matter.
APPLICANT’S ASSERTIONS
	In summary, it is asserted that that US Patent No. 7,902,332 lacks specific teaching or suggestion to use SEQ ID Nos. 1 or 2.
EXAMINERS’ RESPONSE
	Applicant’s argument was considered, but deemed non-persuasive for the following reasons.  Engell et al (US 2016/0303262) which was previously made of record to that it is well known in the art that Affibody 1 which is selective for HER2 has the sequence: AEAKYAKEMRNAYWEIALLPNLTNQQKRAFIRKLYDDPSQSSELLSEAKKLNDSQAPKVDC and is identical to Applicant’s SEQ ID No: 2 (page 11, right column fifth compound in the table; page 11, paragraph [0178]).  While the document is not prior art against the instant invention, the reference discloses known teachings in the art.
	In addition, US Patent No. 10,894,097, like US Patent No. 7,902,332, is directed to a 18F polypeptide that is linked through an aminoxy containing linker. Also, US Patent No. 8,487,080 discloses that the polypeptides of their invention include Affibodies (column 6, lines 4 and 8-9) and that the Affibodies include anti-HER2.  Also, in patented claims 6-8, it is disclosed that the inventions have an overlapping number of amino acid residues.  Furthermore, as indicated by Engell et al, it is recognized in the art that Applicant’s SEQ ID No. 2 is known in the art as Affibody 1.  Hence, the skilled artisan would recognize that the patented invention is encompassed by that of US Patent No. 7,902,332.  Thus, the inventions disclose overlapping subject matter.

Written Description Rejection
	The written description rejection is WITHDRAWN because support for the aminoxy linker is found in Figures 13A and 13B.  In addition, support for the linker is found on page 4, paragraph [0015].

112 Second Paragraph Rejections
	All outstanding 112 second paragraph rejections are WITHDRAWN because Applicant amended the claims to overcome the rejections.
103 Rejections
	All outstanding 103 rejections are WITHDRAWN due to the amending of the claims to now be fully supported by the disclosure of Serial No. 12/975,425.  Thus, Applicant is entitled to the filing date of 12/22/10.  Hence, the dates of the previously cited references are no longer prior to that of the instant invention.

COMMENTS/NOTES
For clarity of claim 11, line 2, for consistency, Applicant is respectfully requested to replace ‘the peptide’ with ‘the polypeptide’.

It should be noted that no prior art is cited against the instant invention.  In particular, the claims are distinguished over the prior art of record because the prior art neither anticipates nor render obvious independent claims 11 and 17.  The closest art is Applicant’s own work (US Patent Nos. 10,894,097; 8.487,080; and 7,902,332) which were cited in double patenting rejections.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        May 27, 2022